DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, lines 14-15, the phrase “the second coupling region” lacks antecedent basis.
In claim 28, lines 15-16, the phrase “the second coupling region” lacks antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15-21, 23 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0107762 (Classen et al.).
With regards to claim 15, Classen et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-21, a rotation-rate sensor comprising a substrate 100 having a main extension plane (e.g. xy-plane); at least one first and one second mass element 320,310 (e.g. two wing structures of mass element 300 in Figure 3) which are oscillate-able; a first main extension direction (e.g. x-axis direction) of the substrate pointing from the first mass element 310 to the second mass element 320; a coupling structure 410,420 (e.g. flexible spring) being situated in the first main extension direction between the first and second mass elements (as observed in Figures 3,4); a first coupling region (e.g. top half of the bottom portion region of the beam portion that is formed by the flexible springs between the two masses is considered this first coupling region in Figure 11) of the coupling structure 410,420 is situated in a first function layer 121 (e.g. broadly claimed where the Examiner is considering and interpreting a top half portion of sub-layer 121 as this first function layer in Figure 3; Figures 3,6,10) and a first mass region (e.g. bottom portion region of mass element 320 in Figures 3,6) of the first mass element 
With regards to claim 16, Classen further discloses the first and the second mass elements 320,310 are mechanically connected with the coupling structure 410,420.  (See, as observed in Figures 6,10,13).
With regards to claim 17, Classen further discloses the first function layer 121 has a smaller extension than the second function layer 122 in the extension direction perpendicular to the main extension plane.  (See, as observed in Figures 3,6,10,13).
With regards to claim 18, Classen further discloses the first coupling region 410,420 has greater stiffness in the first main extension direction than in the second main extension direction. 
With regards to claim 19, Classen et al. further third function layer is situated in the extension direction between the substrate and the first function layer where a third mass region of the first mass element is situated in the third function layer (e.g. broadly claimed where 
With regards to claim 20, Classen et al. further discloses a further first mass region 305 (e.g. an area from a bottom portion of the additional mass 305 is considered this further first mass region in Figures 3,10,11) of the second mass element 310 is situated in the first function layer 121 (as observed in Figures 3,10,11); a further second mass region (e.g. a top portion of the additional mass 305 is considered this further second mass region in Figures 3,10,11) of the second mass element 310 is situated in the second function layer (as observed in Figures 3,10,11); a further third mass region (e.g. a bottom portion of the additional mass 305 is considered this further third mass region in Figures 3,10,11) of the second mass element 310 is situated in the third function layer (as observed in Figures 6,10,11).
With regards to claim 21, Classen et al. further discloses a second coupling region (e.g. top portion region of the beam portion that is formed by the flexible springs between the two masses is considered this second coupling region in Figure 11) of the coupling structure 410,420 is situated in the second function layer 122; a third coupling region (e.g. bottom half of the bottom portion region of the beam portion that is formed by the flexible springs between the two masses is considered this first coupling region in Figure 11) of the coupling structure is situated in the third function layer (as observed in Figure 11).
With regards to claim 23, Classen et al. further discloses a fourth function layer where a further second mass element is situated in the fourth function layer (e.g. broadly claimed where the Examiner is considering and interpreting a top half portion of layer 122 as this fourth function layer in Figure 3 where a further second mass region, like the top half portion of first mass element 310, is situated in the fourth function layer); the coupling structure having a second coupling region (e.g. bottom half of the top portion region of the beam portion that is formed by the flexible springs between the two masses is considered this first coupling region in Figure 
With regards to claim 25, Classen further discloses the coupling structure 410,420 has at least one anchoring point (e.g. not shown; paragraphs [0033],[0034]) on the substrate so that the coupling structure includes a hinged element.  (See, as observed in Figure 3,4).
With regards to claim 26, Classen further discloses the coupling structure 410,420 is configured as a rocker structure.  (See, paragraph [0030]).
With regards to claim 27, Classen further discloses at least one further coupling structure 410,420,430,440 has an essentially identical structure as the coupling structure 410,420 such that the coupling structure and the further coupling structure being situated next to each other, abut each other, in the first main extension direction of the substrate.  (See, as observed in Figures 8,12).
With regards to claim 28, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 15 and is rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0107762 (Classen et al.).
With regards to claim 22, Classen et al. does not disclose such structural parameters and configurations (the second main extension direction runs perpendicular to the first main extension direction; the second coupling region has a smaller extension in the second main extension direction than the first coupling region; the third coupling region has a smaller extension in the second main extension direction than the first coupling region) as in the claim.
However, to have set such structural dimension characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 24, Classen et al. does not disclose such structural parameters and arrangements (a further first mass element is situated in the fourth function layer; an additional coupling structure is situated in the first main extension direction between the first and second mass element; the additional coupling structure having an additional coupling region and an additional further coupling region such that the additional coupling region being configured in the first and second function layers, and the additional further coupling region being configured in the fourth function layer; the second mass element and the further first mass element are mechanically connected to each other with the aid of the additional coupling structure) as in the claim.
Classen et al. further discloses providing an additional coupling structure is disclosed in Classen et al. in paragraphs [0040] to [0044] and observed in Figure 12; however, to have set such structural characteristics and configurations as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing 

Response to Amendment
Applicant’s arguments with respect to claims 15-28 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 







/HELEN C KWOK/Primary Examiner, Art Unit 2861